By the whole Court.
As to tbe first exception — There is, indeed, scandalous matter alleged, and it would have been ground of abatement, bad it been unconnected with tbe merits of tbe cause; but this is not tbe case. — The solicitation of Mrs. Smith, tbe only part of tbe narrative tbat creates tbe doubt, was not, indeed, direct evidence of tbe criminal conversation with Mrs. Heydon, of which tbe plaintiff in *358error bad been, before charged; but it heightened the probability of the truth of that charge; and his acknowledgment that it was true, and of his criminal intentions towards Mrs. Smith, were parcel of the same confession.
2. Exception is, that the facts are not sufficient to form a decree upon:
They are — That the plaintiff prosecuted a person he knew to be innocent, but whom, through his suppression of a fact, he made to appear guilty, and finally obtained an award against her and her husband (the defendants in error) for £20 Is. 7d. and a promissory note of that amount, in compliance therewith; after which, it fully appeared that she was innocent, by his own confession. The note, however, was sued, and pending the suit, relief was prayed.
The award and note, then, were unduly and unconscionably obtained; and there is as strong ground for relief as can arise from the discovery of new evidence. An award, indeed, is not hastily to be set aside for new evidence, nor so readily as a judgment at law; because arbitraments are designed summarily to finish controversies, and because the court have not the same advantage to determine how far the evidence is new or material, or how far there has been a failure of justice, with regard to awards, as with regard to judgments on trials had before themselves; and because also, in the latter case, they may reserve the consideration of the back costs till the merits of the cause shall be farther discussed upon the new trial: Tet the new evidence may be so decisive, and have been so suppressed by the adverse party, that the award, though binding at law, ought to' be relieved against in equity.— In this case, it totally removes the ground on which the arbitrators must have gone, and the *359equity of the award; and charges the failure of the defendants at the trial, not on their own negligence, but the unconscionable proceedings, and suppression of the truth, by the plaintiff. There was, therefore, sufficient ground for equity to interpose. 1 Atk. 64. And as the note was¡ given in obedience to the award, and to secure the payment of the money awarded, to extend relief to that.
3. An exception is taken to the form of the decree, it being, that the note shall be void, etc.
A decree cannot transfer a title to real estate-, because incompatible with the mode of transfer prescribed by statute, and the evidence and security of titles thereby provided for: — But there is no- reason why it may not exonerate a person of a promise, or discharge him of a debt, as the granting a new trial doth of a judgment or an execution; and it will be as high evidence of the discharge, as a note can be of the contract.— Decreeing the note void, or the promisor discharged from it, is more specific relief, and more simple and certain, than to enjoin the promisee to cancel or deliver it up under a penalty; because then another suit may be necessary for the penalty, and, in case of poverty or avoidance, may be fruitless.— There is not that danger here from suffering the note to remain in the hands of the promisee as¡ in England, where notes are negotiable. As to the forms used in this state, they have been both ways; and either may be good, at the discretion of the court, as the particular circumstances of the case may require. Proceedings in the English Court of Chancery have been more formal than in ours; but there the practice hath varied in point of forms, especially of latter years, in order to render the execution of their decrees more speedy and effectual. Gilb. Court Chan. tit. Decree.
*3604. As to the remaining exception, that, the decree doth not find the facts alleged:
It counts upon them, and a “full hearing and due consideration ” of them, as the ground of the decree: And the intendment, which is always in support of judgments and decrees, must be, that the facts were proved, or admitted to be true. — We are, therefore, of opinion, that there is no error upon either of the points stated.